Citation Nr: 0026712	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sickle cell trait 
or a chronic disability manifested by sickle cell trait.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran has verified active service from October 1971 to 
November 1993.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


REMAND

A review of the record reflects that the service medical 
records appear to be incomplete.  The service retirement 
Report of Medical History, dated in September 1993, is on 
file.  However, the report of the retirement examination is 
not of record.  The Board is of the opinion that an attempt 
should be made to obtain this report.  The veteran has 
indicated he had an upper gastrointestinal series in 1993 at 
Tyndall Air Force Base.  A medical report reflecting such an 
examination series is not of record.  In his application for 
compensation benefits received in February 1994, the veteran 
indicated that he received treatment at Tyndall Air Force 
Base from 1993 to the present.

The United States Court of Appeals for Veterans Claims 
(Court) recently issued a decision holding that the VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
Nevertheless, the VA may obtain records deemed to be in the 
constructive possession of the VA.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should request the National 
Personnel Records Center (NPRC) to 
conduct a search for any additional 
medical records, to include the veteran's 
retirement examination and the report of 
the upper gastrointestinal series 
conducted at Tyndall AFB, Florida during 
1993.  

2.  The RO should request Tyndall AFB to 
furnish copies of any medical records 
covering the period from February 1994 to 
the present during which the veteran was 
treated as a military retiree. 

3.  Thereafter, the RO should 
readjudicate the issues in appellate 
status. 

If the benefits sought are not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



